Mr. Justice FisheR
delivered the opinion of the court.
The appellees filed their bill in the vice-chancery court at Natchez, alleging, that the president, directors, and company of the Planters Bank of the State of Mississippi transferred to the said complainants a certain judgment recovered against the said appellants in the circuit court of Wilkinson county in favor of said bank.
The answer in effect denies the transfer, and calls for proof of the same.
The testimony shows, that the transfer was made by the cashier of a branch of said Bank, at Woodville, Mississippi. The witness says, that the cashier made out a list of certain judgments, among which was the one now in controversy, and handed it to the witness as the agent of the complainants. This list was intended by the cashier as a transfer of the judgment.
The question here arises, whether this proof sustains the allegation of the bill, that the judgment was transferred by the president, directors, and company of the bank.
Primd facie, the cashier of a bank has no authority to transfer judgments in its favor, or to dispose of its property. His authority, in this respect, extends only to negotiable instruments. The president and directors were the only persons who could legally make the transfer. If the cashier acted as their agent in the-matter, this fact'ought to have been shown in evidence.
Decree reversed, and bill dismissed.